
	

115 S3046 IS: Tribal Food Sovereignty Act of 2018
U.S. Senate
2018-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS2d Session
		S. 3046
		IN THE SENATE OF THE UNITED STATES
		
			June 11, 2018
			Ms. Smith (for herself, Ms. Heitkamp, Ms. Warren, Ms. Baldwin, Ms. Cortez Masto, Mr. Udall, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To allow the Secretary of Agriculture to enter into self-determination contracts with Indian Tribes
			 and Tribal organizations to carry out supplemental nutrition assistance
			 programs.
	
	
 1.Short titleThis Act may be cited as the Tribal Food Sovereignty Act of 2018. 2.Self-determination for SNAPTitle I of the Indian Self-Determination Act (25 U.S.C. 5321 et seq.) is amended by adding at the end the following:
			
				112.Self-determination for SNAP
 (a)Agriculture self-Determination authorizedThe Secretary of Agriculture shall enter into self-determination contracts, in accordance with subsection (b), with Indian tribes and tribal organizations, upon the request of any Indian tribe by tribal resolution, to plan, conduct, and administer any function, service, or activity of a supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) for the Indian tribe.
 (b)Self-Determination contractA self-determination contract entered into under subsection (a) shall have the same terms and conditions, and be subject to the same procedures, regulations, and requirements, as a self-determination contract entered into under section 102, except that the Secretary of Agriculture and the Department of Agriculture shall be the appropriate Secretary and agency for purposes of a self-determination contract under this section.
 (c)Technical assistanceThe Office of Self-Governance of the Bureau of Indian Affairs shall provide technical assistance regarding the self-determination contracts authorized under this section to the Secretary of Agriculture, and to Indian tribes and tribal organizations who request such assistance..
		
